UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 18-1902


TERAY BINGHAM,

             Plaintiff - Appellant,

             v.

NATALEE ECOLA SANDRA BE BINGHAM; PAULETTE WILSON; BARRY
WALDMAN, Esquire; HARVEY LATNEY, Esquire; KRISTIE L. KANE,
Esquire, Guardian Ad Litem; HONORABLE JOHN E. FRANKLIN;
HONORABLE HERBERT M. HEWITT; JOHN DOES 1-100; JANE DOES 1-
100,

            Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00395-LO-TCB)


Submitted: January 17, 2018                                Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


TeRay Bingham, Appellant Pro Se. Marshall Howard Ross, Nerissa Neal Rouzer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Laurie
Kirkland, BLANKINGSHIP & KEITH, PC, Fairfax, Virginia; Julie Smith Palmer,
HARMAN CLAYTOR CORRIGAN & WELLMAN, P.C., Glen Allen, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       TeRay Bingham appeals the district court’s orders (1) dismissing his civil

complaint as barred by the Rooker-Feldman * doctrine and, alternatively, dismissing

claims against some defendants based on judicial immunity and against the remaining

defendants for lack of subject matter jurisdiction; (2) declining to exercise supplemental

jurisdiction over Bingham’s state claims; and (3) denying his motion for reconsideration.

Although Bingham’s claims against Natalee Bingham, Paulette Wilson, and Barry

Waldman did not seek to invalidate the related state court judgment and therefore were

unaffected by the Rooker-Feldman doctrine, see Thana v. Bd. of License Comm’rs for

Charles Cty., 827 F.3d 314, 319-20 (4th Cir. 2016) (discussing application of Rooker-

Feldman doctrine), we affirm based on the alternative reasons stated by the district court.

       Furthermore, because the district court properly dismissed Bingham’s federal

claims, we conclude that it did not abuse its discretion in declining to exercise

supplemental jurisdiction over the remaining state claims. See Farlow v. Wachovia Bank

of N.C., N.A., 259 F.3d 309, 316-17 (4th Cir. 2001) (discussing district court’s discretion

to dismiss pendant state law claims without prejudice after resolving all federal claims in

defendant’s favor). Although we affirm the district court’s judgment, we modify the

judgment to reflect that the state claims and the claims dismissed for lack of subject

matter jurisdiction are dismissed without prejudice. We dispense with oral argument


       *
       Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).


                                             3
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                            4